Citation Nr: 0007537	
Decision Date: 03/21/00    Archive Date: 03/28/00

DOCKET NO.  96-42 456	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for a skin disorder 
claimed as secondary to exposure to herbicides.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The appellant served on active duty from August 1969 to March 
1971.  The veteran served in Vietnam from January 31, 1970, 
to March 28, 1971.

The instant appeal arose from a January 1994 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO), in which reopened and denied a claim for service 
connection for PTSD.  This appeal also arises from a June 
1995 rating decision which denied a claim for service 
connection for skin rashes claimed as secondary to herbicide 
exposure.

The veteran, in a December 1996 written statement, seems to 
have raised a claim for service connection for ankylosis of 
the right ankle and paranoid schizophrenia or other 
neuropsychiatric disorder, excluding PTSD.  The Board notes 
that claims for service connection for residuals of a right 
ankle sprain, a burn scar of the right lower extremity, and 
paranoid schizophrenia have previously been denied.  Since 
these issues have not been developed by the RO, they are 
referred to the RO for appropriate action.  These issues are 
not inextricably intertwined with the issues on appeal.  
Kellar v. Brown, 6 Vet. App. 157 (1994).


FINDINGS OF FACT

1.  By decision entered in September 1991 the RO denied a 
claim to reopen a claim for service connection for PTSD.  The 
veteran was notified of that determination and initiated an 
appeal, but he did not perfect the appeal within one year.  
Evidence received since the time of the September 1991 
decision is so significant by itself or in connection with 
evidence previously assembled that it must be considered in 
order to fairly decide the merits of the veteran's claim.

2.  The record contains evidence of a current diagnosis of 
PTSD.

3.  The veteran has reported various in-service stressors.

4.  Private and VA medical evidence links the veteran's PTSD 
diagnosis to his descriptions of his active service in 
Vietnam, including confirmed stressors.

5.  No competent medical evidence has been submitted to show 
that the veteran has a skin disorder listed in 38 U.S.C.A. 
§ 1116(a)(2) or 38 C.F.R. § 3.309(e).

6.  No competent medical evidence has been submitted to show 
that the veteran's skin problems, including difficulties with 
recurrent tinea versicolor or a nonspecific rash, can be 
attributed to in-service exposure to herbicides.


CONCLUSIONS OF LAW

1.  New and material evidence has been received sufficient to 
reopen the claim of entitlement to service connection for 
PTSD.  38 U.S.C.A. §§ 1110, 1131, 5108, 7105 (West 1991); 
38 C.F.R. §§ 3.156, 20.1103 (1999).

2.  PTSD was incurred in service.  38 U.S.C.A. §§ 1110, 1131 
(West 1991); 38 C.F.R. § 3.303 (1999).  

3.  The claim of entitlement to service connection for a skin 
disorder due to exposure to herbicides is not well grounded.  
38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 5107 (West 1991 & 
Supp. 1999); 38 C.F.R. §§ 3.303, 3.307, 3.309 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

PTSD Claim

The appellant contends, in substance, that he has PTSD as a 
result of his experiences in Vietnam.

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated thereby.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 
38 C.F.R. § 3.303(a) (1999).  The RO previously denied 
service connection for PTSD in a September 1991 rating 
decision.  The veteran was notified of that determination and 
initiated an appeal within one year; however, he did not 
perfect that appeal.  38 U.S.C.A. § 7105(b)(1) (West 1991); 
38 C.F.R. § 20.200 (1999).  Consequently, the question of 
whether new and material evidence has been received to reopen 
the claim must now be addressed.  38 U.S.C.A. §§ 5108, 
7104(b) (West 1991); 38 C.F.R. §§ 3.156, 20.1103 (1999).  His 
current claim of service connection may be considered on the 
merits only if new and material evidence has been received 
since the time of the last final disallowance.  38 U.S.C.A. 
§§ 5108, 7104, 7105 (West 1991 & Supp. 1999); Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991); Evans v. Brown, 9 
Vet. App. 273 (1996).

The Board must consider the question of whether new and 
material evidence has been received because it goes to the 
Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  See Barnett v. Brown, 83 F.3d 
1380, 1383 (Fed. Cir. 1996).  If the Board finds that no such 
evidence has been offered, that is where the analysis must 
end, and what the RO may have determined in that regard is 
irrelevant.  Id.  Further analysis, beyond consideration of 
whether the evidence received is new and material, is neither 
required nor permitted.  Id. at 1384.  See also Butler v. 
Brown, 9 Vet. App. 167, 171 (1996).

Evidence is considered "new" if it was not of record at the 
time of the last final disallowance of the claim and if it is 
not merely cumulative or redundant of other evidence that was 
then of record.  38 C.F.R. § 3.156(a) (1999); Struck v. 
Brown, 9 Vet. App. 145, 151 (1996); Blackburn v. Brown, 8 
Vet. App. 97, 102 (1995); Cox v. Brown, 5 Vet. App. 95, 98 
(1993).  "Material" evidence is evidence which bears 
directly and substantially upon the specific matter under 
consideration, and which by itself or in connection with 
evidence previously assembled is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156(a) (1999); Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998).  In determining whether evidence is 
new and material, the "credibility of the evidence is to be 
presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The evidence available at the time of the RO's September 1991 
disallowance included the veteran's DD Form 214; his service 
medical records; VA examination reports and treatment records 
dated from 1971 to August 1991, including 1988 and 1989 VA 
hospitalization records which diagnosed PTSD; private medical 
records dated from 1972 to 1981, including an opinion from J. 
A. Juarbe, M.D., that the veteran had post-traumatic stress 
syndrome due to his experiences in Vietnam; and various 
written statements and hearing testimony provided by the 
veteran.  The RO denied the claim because the medical 
evidence did not clearly show that the veteran had PTSD as he 
was diagnosed with other disorders, including a recent 
diagnosis of major depression.

Additional evidence has been received since the time of the 
RO's September 1991 denial.  This evidence includes copies of 
VA examination reports and treatment records dated from 1993 
to November 1997; private medical statements dated in 1992 
and 1993; a report from the U.S. Armed Services Center for 
Research of Unit Records (USASCRUR); a January 2000 VA 
medical opinion provided by J. M. Otero, M.D.; and various 
written statements and February 1997 hearing testimony 
provided by the veteran. 

The Board finds that this additional evidence, considered 
together with the evidence previously assembled, is 
sufficient to warrant reopening of the veteran's claim.  Most 
of the additional evidence is "new" in that it was not 
previously before the RO when the RO adjudicated the 
veteran's claim in September 1991.  Much of the "new" 
evidence is also "material," inasmuch as it provides 
further support for the diagnosis of PTSD; confirms some of 
the veteran's reported stressors; and indicates that there is 
a nexus between the currently diagnosed PTSD and the 
veteran's stressors.  New and material evidence having been 
submitted, the veteran is entitled to have his claim 
considered de novo.

In this regard, the Board notes first that the veteran's 
claim is well grounded.  A well-grounded service connection 
claim for PTSD has been submitted when there is "[1] medical 
evidence of a current [PTSD] disability; [2] lay evidence 
(presumed to be credible for these purposes) of an in-service 
stressor, which in a PTSD case is the equivalent of in-
service incurrence or aggravation; and [3] medical evidence 
of a nexus between service and the current PTSD disability."  
Cohen v. Brown, 10 Vet. App. 128, 137 (1997) (citations 
omitted).

A diagnosis of PTSD has been rendered by VA and private 
physicians, most recently in the January 2000 VA medical 
opinion report.  The medical opinion report and private 
medical opinions, including Dr. Juarbe's 1981 written 
statement, diagnose PTSD which was a result of the veteran's 
experiences in Vietnam.  The veteran's claimed in-service 
stressors were enumerated at the February 1997 hearing and 
were also described by the veteran in written statements.  
Accordingly, the Board finds that the requirements for a 
well-grounded PTSD claim have been met.  He has been given an 
opportunity to testify at a hearing, and the evidence 
relevant to the disposition of his claim has been properly 
developed.

Turning to the merits of the veteran's claim, the Board notes 
that a grant of service connection for PTSD "requires 
medical evidence diagnosing the condition . . . ; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred."  38 C.F.R. 
§ 3.304(f) (1999).  See Cohen v. Brown, 10 Vet. App. 128, 138 
(1997).

Where it is determined that the veteran was engaged in combat 
with the enemy and that the claimed stressor is related to 
such combat, the veteran's lay testimony regarding the 
stressor is accepted as conclusive as to its actual 
existence, absent clear and convincing evidence to the 
contrary.  Where, however, VA determines that the veteran did 
not engage in combat with the enemy, or that the veteran did 
engage in combat with the enemy but the claimed stressor is 
not related to such combat, the veteran's lay statements, by 
themselves, will not be enough to establish the occurrence of 
the alleged stressor.  Instead, the record must contain 
service records or other credible evidence which corroborates 
the stressor.  38 U.S.C.A. § 1154(b) (West 1991); 38 C.F.R. 
§ 3.304(d), (f) (1999); Gaines v. West, 11 Vet. App. 353, 
357-58 (1998).

A review of the service medical records shows no diagnosis of 
PTSD.  However, those records show that in December 1969, 
February 1970, and February 1971, the veteran complained of 
anxiety and waking with a pounding heart.  He was assessed 
with probable anxiety and was treated with tranquilizers and 
Mellaril.  A disorder characterized as post-traumatic stress 
syndrome was first diagnosed of record in Dr. Juarbe's 1981 
written statement.  VA hospitalization records dated in 1988 
and 1989 also diagnosed PTSD.  Subsequent treatment records 
variously diagnosed major depression, intermittent explosive 
disorder, dysthymia, adjustment disorder, depression with 
psychotic features, rule out PTSD, and PTSD.

During his February 1997 hearing testimony and in written 
statements, the veteran reported various stressors associated 
with his experiences in Vietnam.  He indicated that a 
significant stressor was the observation or participation in 
the killing of a young, pregnant Vietnamese woman.  He also 
reported that while riding as a guard in the passenger seat 
of trucks carrying fuel between two locations in Vietnam, he 
observed that some of the drivers were wounded and involved 
in firefights.  He specifically mentioned that one of his 
friends was injured, mentally if not physically, when there 
was an explosion involving one of the trucks.  He also 
reported observing the death of a Sgt. Perez, who was a close 
friend.   

In its March 1998 report, the USASCRUR provided copies of 
Operational Reports-Lessons Learned (OR-LLs) submitted by 
the U. S. Army Support Command-Cam Rahn Bay, which was the 
higher headquarters for the veteran's assigned units in 
Vietnam, the 525th Quartermaster Detachment and the 525th 
Quartermaster Company.  The OR-LLs documented numerous 
rocket, mortar, and sapper attacks on the base camp location 
of the veteran's units.  They also documented that a vehicle 
assigned to the veteran's unit was fired on by the enemy, and 
a hand grenade was thrown into the vehicle, resulting in one 
soldier being wounded.  Finally, United States Army casualty 
files listed a Specialist Four, J. M. Perez, as being killed 
in action in July 1970 as a result of small arms fire.

In December 1999 the Board requested an expert psychiatric 
opinion as to whether a current diagnosis of PTSD was 
reasonably supported by the evidence of record.  An opinion 
was provided in January 2000 by Dr. Otero, Diplomate, 
American Board of Psychiatry and Neurology, and Medical 
Director, Behavioral Medicine Service, Jerry L. Pettis 
Memorial VA Medical Center (MC).  Dr. Otero reviewed the 
claims folder.

Dr. Otero noted the veteran's service, his history of 
psychiatric problems since the early 1970s, and his many 
symptoms and diagnoses.  He addressed numerous psychiatric 
principles and analyzed the veteran's history.  He noted that 
there was not verifiable documentation as regards the 
veteran's main stressor, witnessing the death of a pregnant 
Vietnamese woman.  However, he concluded:

It is likely that this patient suffers 
from Posttraumatic Stress Disorder as a 
result of his having witnessed or 
participated in the killing of a pregnant 
Vietnamese woman during the Vietnam War.  
At least two other incidents (the death 
of a soldier and an explosion) were 
described in the [claims] file that also 
may have been sufficiently traumatizing 
to have caused or contributed to the 
development of PTSD.

Bizarre psychotic content, systematized 
delusional systems, and severe 
disorganization would support the notion 
that the patient was primarily suffering 
from schizophrenia, rather than PTSD, but 
any such documentation in the medical 
record is quite weak.  I believe that 
PTSD aggravated (and developed in 
association with or in the context of) a 
baseline psychiatric vulnerability.

There is insufficient support from the 
[claims] file that the patient would have 
developed serious psychiatric 
symptomatology had he never entered the 
military or experienced the Vietnam War.  
Therefore, the patient's current 
psychiatric status should not be solely 
attributed to some mental condition pre-
existing and independent of the patient's 
military service.

In the present case, the Board finds that the evidence 
supports the conclusion that the veteran has PTSD.  Although 
PTSD was not diagnosed in some of the recent medical 
evidence, including April 1993 and March 1995 VA examination 
reports, the record contains Dr. Otero's detailed medical 
opinion report, dated in January 2000, which concludes that 
the veteran does in fact have PTSD.  In addition, other VA 
and private medical evidence reveals a diagnosis of PTSD.  
The evidence, at a minimum, gives rise to a reasonable doubt 
on the question of current diagnosis.  38 C.F.R. § 3.102 
(1999).

The Board finds, moreover, that the evidence supports an 
allowance of the claim of service connection.  The veteran 
has presented sworn testimony in February 1997 to the effect 
that he observed the death of a close friend and observed an 
explosion of a fuel truck which injured another solder.  A 
March 1998 USASCRUR report confirmed that a vehicle in the 
veteran's company received enemy fire and that the soldier 
named by the veteran was killed in action.  Inasmuch as the 
veteran's allegations are credible, and are supported by 
corroborating evidence, and the record reflects a clear 
diagnosis of PTSD and a link between current symptomatology 
and the stressor in question (in his January 2000 report, Dr. 
Otero opined that "[a]t least two other incidents (the death 
of a soldier and an explosion) . . . may have been 
sufficiently traumatizing to have caused or contributed to 
the development of PTSD"), the Board finds that the legal 
criteria for an award of service connection for PTSD have 
been met.  The appeal is therefore granted.

Skin disorder claimed as secondary to herbicide exposure

The veteran contends that he has a skin rash which can be 
attributed to in-service exposure to Agent Orange.

The VA previously denied service connection for a skin 
disorder by a decision entered in December 1971.  The veteran 
was notified of that decision, but did not initiate an appeal 
within one year.  As a result, that decision became final.  
See 38 C.F.R. §§ 19.112, 19.153 (1971).

Subsequently, however, in February 1991, the Agent Orange Act 
of 1991, Pub. L. No. 102-4, 105 Stat. 11, was enacted.  
Section 2 of that act, codified at 38 U.S.C.A. § 1116, 
established a process for the possible establishment of 
presumptions of service connection to assist veterans who 
served in the Republic of Vietnam during the Vietnam era and 
subsequently developed diseases determined to be associated 
with exposure to herbicide agents.  VA subsequently issued 
notices and regulations pursuant to the Agent Orange Act in 
May 1993, January 1994, February 1994, June 1994, August 
1996, and November 1996.  See Diseases Associated With 
Service in the Republic of Vietnam, 58 Fed. Reg. 29107 
(1993); Disease Not Associated with Exposure to Certain 
Herbicide Agents, 59 Fed. Reg. 341 (1994); Disease Associated 
With Exposure to Certain Herbicide Agents, 59 Fed. Reg. 5106 
(1994); and Disease Associated With Exposure to Certain 
Herbicide Agents (Multiple Myeloma and Respiratory Cancers), 
59 Fed. Reg. 29723 (1994); Diseases Not Associated With 
Exposure to Certain Herbicide Agents, 61 Fed. Reg. 41442 
(1996); Diseases Associated With Exposure to Certain 
Herbicide Agents (Prostate Cancer and Acute and Subacute 
Peripheral Neuropathy), 61 Fed. Reg. 57586 (1996).

In the Board's view, the enactment of the Agent Orange Act of 
1991, together with the promulgation of notices and 
regulations pursuant to that Act, constitutes a substantive 
change in the law creating a new cause of action.  See, e.g., 
Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998); Spencer v. 
Brown, 17 F.3d 368 (Fed. Cir. 1994).  The Act and associated 
regulatory actions liberalized the requirements for 
establishing service connection for certain residuals of 
exposure to Agent Orange, including certain disorders of the 
skin.  Consequently, the veteran's most recent claim of 
service connection for a skin disorder is most properly 
viewed as new claim, separate and distinct from the claim 
which was previously denied.  See McCartt v. West, 12 Vet. 
App. 164, 167 (1999).  The Board will therefore review the 
claim on appeal as an original claim, rather than as an 
application to reopen a prior final decision.  Id.

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated thereby. 38 U.S.C.A. §§ 1110, 1131 (West 1991); 
38 C.F.R. § 3.303(a) (1999).  When disease is shown as 
chronic in service, or within a presumptive period so as to 
permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date 
are service connected unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (1999).

A person who submits a claim for VA benefits has the burden 
of submitting evidence sufficient to justify a belief by a 
fair and impartial individual that the claim is well 
grounded.  Only if the claimant meets this burden does VA 
have the duty to assist him in developing the facts pertinent 
to his claim.  38 U.S.C.A. § 5107(a) (West 1991); Epps v. 
Gober, 126 F.3d 1464 (Fed. Cir. 1997).  If the claimant does 
not meet this initial burden, the appeal must fail because, 
in the absence of evidence sufficient to make the claim well 
grounded, the Board does not have jurisdiction to adjudicate 
the claim.  Boeck v. Brown, 6 Vet. App. 14, 17 (1993).

A well-grounded claim is a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Such a 
claim need not be conclusive, but only possible, to satisfy 
the initial burden of 38 U.S.C.A. § 5107(a).  To be well 
grounded, however, a claim must be accompanied by evidence 
that suggests more than a purely speculative basis for 
granting entitlement to the requested benefits.  Dixon v. 
Derwinski, 3 Vet. App. 261, 262-63 (1992).  Evidentiary 
assertions accompanying a claim for VA benefits must be 
accepted as true for purposes of determining whether the 
claim is well grounded, unless the evidentiary assertion is 
inherently incredible or the fact asserted is beyond the 
competence of the person making the assertion.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Where the determinative 
issue involves medical causation or a medical diagnosis, 
competent medical evidence to the effect that the claim is 
plausible or possible is required.  Murphy, 1 Vet. App. at 
81.  A claimant cannot meet this burden merely by presenting 
lay testimony, because lay persons are not competent to offer 
medical opinions.  Espiritu, 2 Vet. App. at 495.

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court") has held that competent 
evidence pertaining to each of three elements must be 
submitted in order make a claim of service connection well 
grounded.  There must be competent (medical) evidence of a 
current disability; competent (lay or medical) evidence of 
incurrence or aggravation of disease or injury in service; 
and competent (medical) evidence of a nexus, or link, between 
the in-service injury or disease and the current disability.  
This third element may be established by the use of statutory 
presumptions.  38 U.S.C.A. § 1112 (West 1991 & Supp. 1999); 
38 C.F.R. §§ 3.307, 3.309 (1999); Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. 
Cir. 1996) (table).

With regard to herbicide exposure (including Agent Orange), 
VA laws and regulations provide that a veteran who, during 
active military, naval, or air service, served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975, and has a disease listed at 
38 C.F.R. § 3.309(e), shall be presumed to have been exposed 
to an herbicide agent, unless there is affirmative evidence 
to the contrary.  38 C.F.R. § 1116(a)(3) (West Supp. 1999); 
38 C.F.R. § 3.307(a)(6)(iii) (1999).  The last date on which 
such a veteran shall be presumed to have been exposed to an 
herbicide agent shall be the last date on which he or she 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975.  38 C.F.R. 
§ 3.307(a)(6)(iii) (1999).

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, served in the Republic of 
Vietnam during the period beginning on January 9, 1962, and 
ending on May 7, 1975, the following diseases shall be 
service-connected if the requirements of 38 U.S.C.A. § 1116 
and 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there 
is no record of such disease during service, provided further 
that the rebuttable presumption provisions of 38 U.S.C.A. 
§ 1113 and 38 C.F.R. § 3.307(d) are also satisfied: chloracne 
or other acneform disease consistent with chloracne; 
Hodgkin's disease; multiple myeloma; non-Hodgkin's lymphoma; 
acute and subacute peripheral neuropathy; porphyria cutanea 
tarda; prostate cancer; respiratory cancers (cancer of the 
lung, bronchus, larynx, or trachea); and soft-tissue sarcomas 
(other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, 
or mesothelioma).  38 C.F.R. § 3.309(e) (1999).  The diseases 
listed at 38 C.F.R. § 3.309(e) shall have become manifest to 
a degree of 10 percent or more at any time after service, 
except that chloracne or other acneform disease consistent 
with chloracne, porphyria cutanea tarda, subacute peripheral 
neuropathy shall have become manifest to a degree of 10 
percent or more within a year, and respiratory cancers within 
30 years, after the last date on which the veteran was 
exposed to an herbicide agent during active military, naval, 
or air service.  38 C.F.R. § 3.307(a)(6)(ii) (1999).

The Secretary of VA has determined that there is no positive 
association between exposure to herbicides and any other 
condition for which the Secretary has not specifically 
determined that a presumption of service connection is 
warranted.  See Diseases Not Associated With Exposure to 
Certain Herbicide Agents, 61 Fed. Reg. 41442, 41448 (1996).  
Nevertheless, the United States Court of Appeals for the 
Federal Circuit has held that the Veteran's Dioxin and 
Radiation Exposure Compensation Standards (Radiation 
Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2725, 
2727-29 (1984), does not preclude a claimant from 
establishing service connection with proof of direct 
causation, a task "which includes the difficult burden of 
tracing causation to a condition or event during service."  
Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

In the present case, the Board finds that the claim of 
entitlement to service connection for a skin disorder due to 
exposure to herbicides is not well grounded. The presumptive 
provisions of 38 U.S.C.A. § 1116 and 38 C.F.R. § 3.309(e) 
cannot be relied upon by the veteran to establish service 
connection because no competent medical evidence has been 
submitted to show that the veteran has a skin disorder listed 
in 38 U.S.C.A. § 1116(a)(2) or 38 C.F.R. § 3.309(e).  
Moreover, no competent medical evidence has been submitted to 
otherwise show that his skin problems, including difficulties 
with recurrent tinea versicolor or a nonspecific rash, can be 
attributed to in-service exposure to Agent Orange.  In the 
absence of competent evidence which demonstrates that the 
veteran has a skin disorder listed at 38 C.F.R. § 3.309(e), 
or which otherwise links a current skin disorder to service, 
his claim cannot properly be considered well grounded.  See, 
e.g., Brock v. Brown, 10 Vet. App. 155 (1997).  The claim 
must therefore be denied.


ORDER

A claim for service connection for PTSD is granted, subject 
to the laws and regulations governing the payment of monetary 
benefits.  A claim for service connection for a skin 
disorder, claimed as secondary to herbicide exposure, is 
denied.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

 

